         Case 1:17-cv-09146-VSB Document 127
                                         126 Filed 11/16/20
                                                   11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 LENNON IMAGE TECHNOLOGIES, LLC,

        Plaintiff,
                                                           C.A. No. 1:17-cv-09146-VSB
 v.
                                                        AGREED MOTION TO DISMISS
 COTY INC.,

        Defendant.



       Plaintiff Lennon Image Technologies, LLC and Defendant Coty Inc. pursuant to Federal

Rule of Civil Procedure 41(a)(2) and (c) and subject to the terms of the Settlement and Patent

License Agreement entered into between the Parties dated June 12, 2020, hereby move for an order

dismissing all claims asserted by Plaintiff against Defendant WITH PREJUDICE and any and all

counterclaims asserted by Defendant against Plaintiff WITHOUT PREJUDICE, with each Party

to bear its own costs, expenses, and attorneys’ fees.




                                                             11/16/2020

                                               Plaintiff’s claims are dismissed with prejudice and
                                               Defendant’s counterclaims are dismissed without prejudice.
                                               The Clerk of Court is directed to terminate the gavel at
                                               Document 126.




AGREED MOTION TO DISMISS                                                                  Page 1
       Case 1:17-cv-09146-VSB Document 127
                                       126 Filed 11/16/20
                                                 11/10/20 Page 2 of 2




Dated: November 10, 2020               Respectfully submitted,

LATHAM AND WATKINS, LLC                BUETHER JOE & COUNSELORS, LLC

/s/ Richard G. Frenkel                 By:   /s/ Christopher M. Joe
Clement Naples                               Eric W. Buether (pro hac vice)
Clement.naples@lw.com                        Eric.Buether@BJCIPLaw.com
LATHAM & WATKINS LLP                         Christopher M. Joe (pro hac vice)
555 Third Avenue                             Chris.Joe@BJCIPLaw.com
New York, NY 10022                           Michael C. Pomeroy (pro hac vice)
Telephone:     (212) 906-1200                Michael.Pomeroy@BJCIPLaw.com

Lisa K. Nguyen (PHV)                          1700 Pacific Avenue
Lisa.nguyen@lw.com                            Suite 4750
Richard G. Frenkel (PHV)                      Dallas, Texas 75201
Rick.frenkel@lw.com                           Telephone:     (214) 466-1272
Nicholas H. Yu                                Facsimile:     (214) 635-1828
Nicholas.yu@lw.com
                                       ATTORNEYS FOR PLAINTIFF
LATHAM & WATKINS LLP                   LENNON IMAGE TECHNOLOGIES, LLC
140 Scott Drive
Menlo Park, CA 94025
Telephone:    (650) 328-4600

ATTORNEYS FOR DEFENDANT COTY INC.




AGREED MOTION TO DISMISS                                                      Page 2
